DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/16/2022 have been fully considered but they are not persuasive.
The applicant argues that Yasui does not teach "re-format the incoming 3D video stream into a frame sequential format compatible with standard 2D display devices".
The examiner strongly disagrees with the applicant. It is submitted Yasui teaches re-format the incoming 3D video stream into a frame sequential format (Fig. 8B, a frame sequential format is Frame 3 (L), Frame 3 (R) Frame 2 (L), Frame 2 (R) Frame 1 (L), Frame 1 (R), and Fig. 8E a frame sequential format is Frame 3-4, Frame 3-3, Frame 3-2, Frame 3-1, Frame 2-4, Fame 2-3, Frame 2-2, Frame 2-1, Frame 1-4, Frame 1-3, Frame 1-2, and Frame 1-1)  compatible (Fig. 8B, [0063]from a frame rate 60Hz to a double frame rate 120 Hz is considered a compatible) with standard 2D display devices (15 of fig. 7, the display 15 is the 2D display device, [0037, 0043, 0058]).

The applicant further argues that Yasui does not teach “frame sequential” is “full frames” and by knowing and maintaining “frame rate” created from the FS video output. 
The examiner strongly disagrees with the applicant. It is submitted that “full frames” and “frame rate” are not claimed. The frame sequential in the claim would obviously be any format at any frame rate for the display. Yasui teaches the frame sequential that would obviously be any format compatible with the 2D display and the frame sequential is at any frame rate well-suited for the 2D display (figs. 8B and 8D). In particular, Yasui teaches the frame sequential format (Fig. 8B, a frame sequential format is Frame 3 (L), Frame 3 (R) Frame 2 (L), Frame 2 (R) Frame 1 (L), Frame 1 (R), and Fig. 8E a frame sequential format is Frame 3-4, Frame 3-3, Frame 3-2, Frame 3-1, Frame 2-4, Fame 2-3, Frame 2-2, Frame 2-1, Frame 1-4, Frame 1-3, Frame 1-2, and Frame 1-1)  compatible (Fig. 8B, [0063] from a frame rate 60Hz to a double frame rate 120 Hz is considered a compatible) with standard 2D display devices (15 of fig. 7, the display 15 is the 2D display device, [0037, 0043, 0058]). Yasui teaches the double frame rate at 120 Hz of the left and right video images ([0063] the double frame rate at 120 HZ is the knowing and maintaining frame rate created from the FS video output). The double frame rate of the video images would obviously have a full-size image to be displayed.

The applicant cited paragraph [0025] that describes a full size frame and knowing and maintaining frame rate created from the FS video output. 
The cited paragraph [0025] is acknowledged and the claimed limitations does not mention a full size frame and by knowing and maintaining frame rate created from the FS video output. Therefore, the arguments are not persuasive. 
Arai teaches interpolate sufficient pixels to provide a full-size frame output 
from each half-size frame input ([0021] frame-interpolation) and by knowing and maintaining 
the frame rate created from the FS video output ([0021] frame rate at 120Hz is the knowing and maintaining the frame rate created from the FS video output).
Therefore, the combination of Yasui and Arai discloses and suggests Applicant's claimed limitations in claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425